Lundberg Stratton, J.,
concurring. Although I agree with the majority’s ultimate disposition of the plaintiff city of Whitehall’s and former Whitehall City Attorney Dennis J. Fennessy’s respective motions to quash, I write separately because I believe that the court should sua sponte strike the motions to quash as improperly filed in this court, as opposed to denying the motions.
Both Fennessy and the plaintiff moved to quash the subpoenas pursuant to Civ.R. 45(C)(3). Civ.R. 45(C)(3) states:
“On timely motion, the court from which the subpoena was issued shall quash or modify the subpoena * * * if the subpoena does any of the following * * (Emphasis added.)
The subpoenas in this case were issued by common pleas and municipal courts. Therefore, pursuant to the plain language of Civ.R. 45(C)(3), this court has no *1210authority to quash the subpoenas because it did not issue them. Accordingly, I believe it is more proper to sua sponte strike the motions to quash as improperly filed in this court, as opposed to denying them.
Resnick, J., concurs in the foregoing concurring opinion.